UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CRISTIAN SANCHEZ,                                                      :
                                                                       :
                                    Plaintiff,                         :     21-CV-3040 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
NUTRAMARKS, INC.,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 27, 2021, the Court issued an Order noting that Defendant was in default and
scheduling default judgment proceedings. ECF No. 7; see also ECF No. 11 (extending the
deadlines se forth in ECF No. 7). On June 18, 2021, Defendant appeared and filed an answer to
Plaintiff’s Complaint. ECF No. 16. Accordingly, and as stated in the Court’s prior Order at ECF
No. 7, the parties should be prepared to treat the upcoming hearing on June 30, 2021, at 4:30
p.m. as the initial pretrial conference.

        In light of the COVID-19 situation, the Court will not hold that proceeding in person. In
their joint letter to be submitted no later than the Thursday preceding the conference — as laid
out at ECF No. 7 — the parties should also indicate whether they can do without a conference
altogether. If so, the Court may enter a case management plan and scheduling order and the
parties need not appear. If not, the Court will hold the initial conference by telephone, albeit
perhaps at a different time. To that end, counsel should indicate in their joint letter dates and
times during the week of the conference that they would be available for a telephone conference.
In either case, counsel should review and comply with the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

       The Court’s prior Order at ECF No. 7 is hereby VACATED, although the Clerk of Court
need not remove it from the case docket.

        SO ORDERED.

Dated: June 21, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
